 Exhibit 10.7

 

Amendment No. 1 to SENIOR CONVERTIBLE PROMISSORY NOTE

 

This Amendment No. 1 (this “Amendment”) to the Senior Convertible Promissory
Note (the “Note”) dated January 27, 2015 is effective as of December 31, 2014
(the “Effective Date”), by and among Loton, Corp., a Nevada corporation
(“Borrower”), and Trinad Capital Master Fund, Ltd., a Cayman Island exempted
company (“Lender”).

 

WHEREAS, Borrower and Lender entered into the Note to consolidate the
outstanding principal and accrued interest that was owed by Borrower under
certain prior loans through the Effective Date and establish an increased line
of credit for Borrower on the terms set forth in the Note.

 

WHEREAS, Borrower and Lender desire to amend the Note as set forth in this
Amendment, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree to amend the Note
as follows:

 

1.          Amendment to Maturity Date. Section 1 of the Note is hereby amended
in its entirety as follows:

 

“All outstanding unpaid principal and accrued but unpaid interest (the “Loan
Balance”) shall be due and payable on June 30, 2016 or such later date as Lender
may agree to in writing (the “Maturity Date”) unless, prior to such date, this
Note shall have been prepaid in full pursuant to paragraph 4 or converted in its
entirety into common stock of Borrower pursuant to paragraph 5.”

 

2.          Amendment to Conversion Price. Section 5(a) of the Note is hereby
amended in its entirety as follows:

 

“Prior to the Maturity Date or prepayment of the Loan, if Borrower consummates
an Equity Financing (as defined in paragraph 5(b)), Lender may, at its sole
discretion, elect to convert all or any portion of the then-outstanding Loan
Balance into the same type of shares of capital stock issued by Borrower (the
“Equity Securities”) in the Equity Financing that occurred immediately prior to
the conversion election at a price per share equal to the average price per
share paid by investors in such Equity Financing. All such shares of Equity
Securities shall be subject to the same terms as the other investors purchasing
such Equity Securities in the Equity Financing. In the event of the conversion
of this Note into Equity Securities pursuant to this paragraph 5: (i) Lender
agrees to surrender this Note for conversion and cancellation and to execute all
Equity Securities documents in connection with the conversion of this Note and
the issuance of the shares of Equity Securities as may be reasonably requested
by Borrower, including, but not limited to, the execution of such subscription,
investor rights, co-sale, voting or shareholder agreements executed by investors
in an Equity Financing; and (ii) Borrower shall pay to Lender, upon Lender’s
request, cash in an amount equal to that portion of the then-outstanding Loan
Balance, if any, that would otherwise convert into a fractional share of Equity
Securities pursuant to this paragraph 5.”

 

3.          Capitalized Terms. All capitalized terms in this Amendment, to the
extent not otherwise defined herein, shall have the meaning assigned to them in
the Note.

 

 

 

  

4.          Continuing Effectiveness. Except as modified by this Amendment, the
Note shall remain in full force and effect and no party by virtue of entering
into this Amendment is waiving any rights or obligation that it has under the
Note, and once this Amendment is executed by the parties hereto, all references
to the “Note” in the Note shall refer to the Note as modified by this Amendment.

 

5.          Successors. The terms and conditions of this Amendment shall inure
to the benefit of and be binding upon the successors and assigns of the parties
hereto.

 

6.          Governing Law. This Amendment is governed by the laws of the State
of California, without regard to conflict or choice of law principles that would
result in the application of any law other than the laws of the State of
California.

 

7.          Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together comprise but a single instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

  BORROWER       Loton, Corp.         By:     Name:     Its: Director        
LENDER       Trinad Capital Master Fund, Ltd.         By:     Name: Robert S.
Ellin   Its: Director

  



 

